Citation Nr: 0938115	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable rating for urticaria.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).


FINDING OF FACT

The Veteran's had recurrent episodes of urticaria flair-ups 
at least four times during the past 12 month period, which 
responded to antihistamine treatment.


CONCLUSION OF LAW

The criteria for a 10 percent rating for urticaria are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a Veteran upon receipt of a claim for benefits.  
Letters dated in April 2007 and May 2008 from the RO provided 
the Veteran with an explanation of the type of evidence 
necessary to establish an increased rating, what evidence was 
to be provided by him, and what evidence the VA would attempt 
to obtain on his behalf.  The letters explained that the 
evidence must demonstrate a greater level of disability than 
previously assessed to establish an increased evaluation.  
The letters also indicated that these findings could be 
supported by statements from the Veteran's doctor containing 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of the examinations and tests.  
The May 2008 letter also informed the Veteran of the specific 
rating criteria relevant here.  

The foregoing letters plus the Supplemental Statement of the 
Case, issued in October 2007, adequately explained what 
evidence would warrant a higher rating.  Although the 
information contained in the April 2007 and May 2008 letters 
were not provided prior to the rating decision on appeal, the 
Board finds that this did not result in any prejudice to the 
Veteran, as the Veteran has been allowed an opportunity to 
submit additional evidence (which he did).  Moreover, after 
this additional evidence was received the Veteran's claim was 
readjudicated.  The VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of the 
notice provided is harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, and his service 
treatment records have been obtained.  The Veteran has not 
indicated there are any VA or private treatment records, 
which VA should seek to obtain on his behalf.  Further, the 
Veteran's request for a hearing related to his claim has been 
honored.  As such, the Board is unaware of any relevant 
evidence that is not of record, and finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
assist the Veteran in attempting to establish his increased 
rating claim; therefore, the VA has no outstanding duty to 
provide further assistance to the Veteran with the 
development of evidence.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

When an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

Historically, in an August 1971 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for urticaria.  After the Veteran was provided with a 
VA examination, a May 1974 rating action assigned a 
noncompensable rating for the Veteran's disorder.  In the 
July 2007 rating decision on appeal, the RO confirmed the 
noncompensable rating for the Veteran's urticaria, under 
Diagnostic Code 7825.  

Urticaria is evaluated under Diagnostic Code 7825.  A 60 
percent rating is appropriate where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12 month period despite continuous immunosuppressive 
therapy.  Where there are recurrent debilitating episodes of 
urticaria occurring at least four times during the past 12 
month period and; requiring intermittent systemic 
immunosuppressive therapy for control, a 30 percent rating is 
warranted.  A 10 percent rating is warranted for recurrent 
episodes of urticaria occurring at least four times during 
the past 12 month period and; responding to treatment with 
antihistamines or sympathomimetics.  

In connection with his present increased rating claim, the 
Veteran was provided a May 2007 VA examination.  At this 
time, the examiner recorded the Veteran's account of his 
disorder, examined the Veteran's medical records and 
performed an appropriate examination of the Veteran.  Upon 
performing a physical examination of the Veteran, the 
examiner found the Veteran's disorder to be in "a quiescent 
period with no lesions present."  Based on this information, 
the examiner diagnosed intermittent urticaria, with an 
undetermined etiology.  The examiner further noted that this 
condition could occur on various areas of the Veteran's body 
and affect approximately 90 percent of his body.  

In a further effort to assist the Veteran substantiate his 
claim, he was provided an April 2008 VA examination.  During 
this examination, the examiner noted that the Veteran had 
four or more episodes in the past 12 months; however, these 
flair-ups were not debilitating.  The examiner also indicated 
that the Veteran's urticaria occurred on various parts of the 
Veteran's body and could "occur daily for several weeks then 
he may go several months without symptoms."  Based on this 
information, the Veteran's diagnosis of intermittent 
urticaria was continued.  

The Board further notes that the Veteran provided testimony 
concerning his disorder at his September 2008 Board hearing.  
At this time, the Veteran indicated that he could have flare-
ups as many as five times a week.  Hearing Trans., p. 3.  The 
Veteran also indicated that he took over the counter 
antihistamines and ibuprofen to control his flare-ups.  Id.  

After considering the evidence of record, the Board finds 
that the Veteran is entitled to a 10 percent rating for his 
service connected urticaria.  At the Veteran's April 2008 VA 
examination, the examiner specifically noted that the 
Veteran's urticaria resulted in four or more episodes within 
the past 12 months.  Moreover, the Veteran is credible and 
competent to testify to his usage of antihistamines to 
control his disorder.  See Jendreau v. Nicholson, 492 F.3d 
1372, 1377 (2007).  Essentially taking the findings of the 
April 2008 VA examination and the Veteran's testimony 
together, the criteria for a 10 percent rating are met.  
However, there is no evidence of record indicating that the 
Veteran's urticaria resulted in debilitating episodes at 
least four times in the past 12 months, requiring 
intermittent systemic immunosuppressive therapy to control 
the disorder, which would warrant a 30 percent rating.  
Accordingly, under Diagnostic Code 7825, the only appropriate 
rating for the Veteran's urticaria is 10 percent.  

In reaching, this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.


ORDER

A 10 percent rating for urticaria is granted, subject to the 
law and regulations governing payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


